FILED
                              NOT FOR PUBLICATION                           SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LINNEKE PUSPASARI,                                No. 10-73381

               Petitioner,                        Agency No. A099-724-948

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Linneke Puspasari, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the BIA’s past persecution finding, because

Puspasari’s experiences in Indonesia, including the attack on her workplace during

the May 1998 riots and the robbery of her purse in 2006, even considered

cumulatively, do not rise to the level of persecution. See Wakkary, 558 F.3d at

1059-60 (two beatings and robberies, and being accosted by a hostile mob did not

compel a finding of past persecution). Substantial evidence also supports the

BIA’s conclusion that Puspasari, as an ethnic Chinese, Christian woman, failed to

demonstrate sufficient individualized risk of harm under a disfavored group

analysis to establish a well-founded fear of persecution. See Halim v. Holder, 590
F.3d 971, 979 (9th Cir. 2009) (petitioner failed to show individual risk of harm

where he “failed to offer any evidence that distinguishes his exposure from those

of all other ethnic Chinese Indonesians”). Further, substantial evidence supports

the BIA’s conclusion that Puspasari failed to demonstrate a well-founded fear of

persecution on account of membership in her claimed social group of ethnic

Chinese, Christian women with a United States born citizen child. See Gu v.

Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (petitioner must provide credible,


                                          2                                     10-73381
direct, and specific evidence in the record of facts that would support a reasonable

fear of persecution). Finally, we reject Puspasari’s contention that this case should

be remanded under Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), because

the BIA considered this case in analyzing her claims. Accordingly, Puspasari’s

asylum claim fails.

      Because Puspasari failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Lastly, substantial evidence supports the BIA’s conclusion Puspasari has not

established it is more likely than not she will be tortured upon return to Indonesia.

See Wakkary, 558 F.3d at 1068. Accordingly, her CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-73381